UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53830 LENCO MOBILE INC. (Exact name of registrant as specified in its charter) Delaware 75-3111137 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2025 First Avenue, Suite 320, Seattle, WA (Address of principal executive offices) (Zip Code) (206) 441-7705 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActoYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYesx No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant for Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The aggregate market value of voting and non-voting common stock held by non-affiliates computed as of the last business day of Lenco Mobile Inc.’s most recently completed second quarter (June 30, 2011) was approximately $87,606,122 (based on the average bid and asked price of $1.55 on June 30, 2011). Shares of common stock held by executive officers, directors and by persons who own 10% or more of the outstanding common stock of the registrant have been excluded for purposes of the foregoing calculation in that such persons may be deemed to be affiliates. This does not reflect a determination that such persons are affiliates for any other purpose. As of June 15, 2012, 81,621,978 shares of Lenco Mobile Inc.’s common stock were outstanding. Lenco Mobile Inc. Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2011 Table of Contents Page EXPLANATORY NOTE ii SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS ii MARKET DATA AND INDUSTRY INFORMATION ii PART I Item 1. Business. 1 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 22 Item 2. Properties. 22 Item 3. Legal Proceedings. 23 Item 4. Mine Safety Disclosures. 23 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 24 Item 6. Selected Financial Data. 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 26 Item 7A. Quantitative and Qualitative Disclosure About Market Risk. 34 Item 8. Financial Statements and Supplementary Data. 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 73 Item 9A. Controls and Procedures. 73 Item 9B. Other Information. 74 PART III Item 10. Directors, Executive Officers and Corporate Governance. 75 Item 11. Executive Compensation. 80 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 86 Item 13. Certain Relationships and Related Transactions and Director Independence. 88 Item 14. Principal Accountant Fees and Services. 89 PART IV Item 15. Exhibits and Financial Statement Schedules. 92 SIGNATURES 93 EXHIBIT INDEX 94 i EXPLANATORY NOTE In this annual report on Form 10-K, unless the context indicates otherwise, the terms "Lenco," “Lenco Mobile,” “Company,” “we,” “us” and “our” refer to Lenco Mobile Inc., a Delaware corporation, and its subsidiaries. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS Certain statements in this report are “forward-looking statements.” Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variations of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our products, are forward-looking statements. Forward-looking statements in this report may include statements about: — Our ability to obtain future financing or funds when needed; — Financial risk due to fluctuations in foreign currencies against the U.S. dollar; — Our ability to control operating costs and successfully implement our current business plan; — Our ability to successfully integrate the acquisition of iLoop Mobile, Inc. and realize the expected benefits of that acquisition; — Our ability to successfully establish and maintain relationships with wireless carriers to deliver our mobile messaging solutions on a cost-effective basis; — Our ability to attract and retain new customers; — Our ability to respond to new developments in technology and new applications of existing technology in a timely and effective manner; and — Our ability to manage risks associated with acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions which may involve additional uncertainties. The forward-looking statements in this report speak only as of the date of this report and, except to the extent required by law, we do not undertake any obligation to update any forward looking statements. Forward-looking statements are subject to certain events, risks, and uncertainties that may be outside of our control. When considering forward looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report, as they identify important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described below under Item 1A—"Risk Factors" and elsewhere in this report, as well as in other reports and documents we file with the Securities and Exchange Commission ("SEC"). Caution should be taken not to place undue reliance on any forward-looking statements. MARKET DATA AND INDUSTRY INFORMATION We obtained market data and other industry data and forecasts used in this report from publicly available information. While we believe that the industry data, forecasts and market research are reliable, we have not independently verified the data, and we do not make any representation as to the accuracy of that information. ii PART I Item 1.Business. Overview and History of Our Business Lenco Mobile Inc. is a global provider of proprietary mobile messaging and mobile web solutions to large enterprises and marketing agencies. Our technology and services enable our customers to implement a wide variety of mobile initiatives, including mobile marketing campaigns, mobile business process applications, and mobile customer engagement initiatives. Our technology includes mobile messaging technology, mobile web technology and supporting analytics. We combine this technology with service offerings to provide comprehensive mobile solutions. Our goal is to help our customers build and strengthen their relationships with their customers, using the power of mobile. We were incorporated in 1999 in Delaware under the name of Shochet Holdings Corporation, and we have been engaged in the mobile industry since early 2008. Prior to 2008, Shochet Holdings Corporation completed an initial public offering, underwent several changes of control and was engaged in several different businesses, which included discount brokerage, financial services, mortgage banking and apparel, and ultimately operated as a shell company seeking a combination with another company. The following represents a history of our business: — In February 2008, we entered into an exchange agreement, pursuant to which our subsidiary, Lenco International Ltd., acquired 100% of the outstanding shares of Digital Vouchers (Pty.) Ltd., from Target Equity Limited, a British Virgin Islands company. Michael Levinsohn was the founder and principal executive officer of Digital Vouchers. Promptly upon completion of the acquisition, we appointed Mr. Levinsohn as our chief executive officer. — In July 2008, Lenco International Ltd. established Omara Investments Limited as a subsidiary corporation in the British Virgin Islands. On August 24, 2009, we changed the name of our subsidiary Omara Investments Limited to Omara Technology Services Ltd. On November 3, 2009, we changed the name of Omara Technology Services Limited to Lenco Technology Group Limited ("Lenco Technology"). Lenco Technology acts as our international licensing operation. — In August 2008, we acquired Capital Supreme (Pty) Ltd., a company based in Johannesburg, South Africa, doing business as Multimedia Solutions. Multimedia Solutions has been in operation as a mobile marketing company focused on multimedia messaging services and solutions since 2005, and had ongoing business operations, customer relationships and revenue. — In February 2009, we changed our name to Lenco Mobile Inc. — In February 2009, we entered into an asset purchase agreement with Superfly Advertising, Inc. (“Superfly”), pursuant to which Superfly transferred certain online advertising assets and liabilities from its consumer loyalty group and legacy media business units to our newly formed subsidiary, AdMax Media Inc., a Nevada corporation (“AdMax”). — In October 2009, AdMax acquired certain assets of Simply Ideas, LLC, including websites, URLs, contracts and software platforms related to online advertising, primarily in the education industry. — In August 2010, AdMax entered into an asset purchase agreement with G2AA, LLC, pursuant to which we acquired assets related to an online and mobile automotive marketing business. — In September 2010, we completed the acquisition of Jetcast, Inc., an online and mobile entertainment company, as a wholly-owned subsidiary. Pursuant to the merger agreement, we paid $500,000 in cash and issued 4,001,235 unregistered shares of our common stock to the former Jetcast stockholders. In addition, we agreed to pay up to approximately $4.3 million in cash and up to $20.8 million in the form of unregistered shares of our common stock issuable to the former Jetcast stockholders in connection with the achievement of future revenue targets. These targets were not met and there were no additional payments of cash or issuance of shares required to be made under the agreement. 1 — In December 2010, our wholly owned subsidiary, Lenco Technology, entered into an asset purchase agreement with Angelos Gateway Limited (“Angelos”). In connection with the purchase and sale agreement, Angelos sold and transferred certain software and intellectual property relating to the deployment of our signaling gateway (“SGW”) system. — In December 2010, AdMax sold the assets used in its online education lead generation business (“EDU Vertical”) and the name, AdMax Media Inc. to an unrelated third party. — In February 2011, we formally changed the name of our wholly-owned subsidiary Jetcast, Inc to Lenco Media Inc. In addition, we changed the name of our wholly-owned subsidiary AdMax Media Inc. to Lenco Multimedia Inc. Lenco Media operated our broadcast media operations, and Lenco Multimedia operated our internet operations. — In September 2011, we discontinued operations of Lenco Media and Lenco Multimedia to refocus our resources on our core mobile business and began pursuing alternatives to divestthe broadcast media and internet segment.We completed the divesture of our broadcast media and internet business on December 1, 2011. — On December 27, 2011, we acquired iLoop Mobile Inc. ("iLoop"), a U.S. based mobile marketing platform and services provider, for consideration consisting of 10,742,986 unregistered shares of common stock, 87,717 shares of Series B1 convertible preferred stock, 58,131 shares of Series B2 convertible preferred stock, the assumption of outstanding options to purchase 4,035,045 shares of common stock, and the assumption of approximately $12.9 million in existing iLoop liabilities.In connection with the acquisition, our board of directors appointed Matthew Harris, the former chief executive of iLoop, to serve as our chief executive officer. Additionally, Mr. Harris and Jorgen Larsen, both former iLoop directors, were appointed to our board of directors and two Lenco directors, Thomas Banks and Ronald Wagner, resigned from our board. Our continuing operations, exclusive of our acquisition of iLoop, are predominantly based in South Africa through our subsidiary Capital Supreme (Pty.) Ltd. We generated 100% of our total revenue from continuing operations in South Africa during the years ended December 31, 2011, 2010 and 2009, respectively. Segment Information In 2010 and 2009, we reported our operations in two segments: (i) mobile services and solutions, and (ii) broadcast media and internet. In the third quarter of 2011, we discontinued the broadcast media and internet segment and concluded the divestiture of the assets of that business segment in December 2011. Products and Services We provide proprietary technology, consulting, and services for mobile marketing and mobile customer engagement applications. We offer enterprises software and services to design, manage, execute and track mobile-based messaging through a variety of technologies, including multimedia message services ("MMS") and short message services (“SMS”). An SMS message is commonly referred to as a “text message”; it is a text based protocol which enablestransmission of messagesvia a wireless carrier. An MMS message is similar, but the message contains multimedia content, such as pictures, audio or video content which is sent via a wireless carrier to a subscriber’s mobile handset. By using our proprietary platform and proprietary services, enterprises are able to access our proprietary technology to: — use mobile messaging to build and strengthen relationships with their customers; — improve business processes; — simplify the development and distribution of mobile messaging; — improve the return on their advertising expenditures; and — measure the level of responsefor eachcampaign. Our mobile messaging platform includes robust, high capacity SMS and MMS technology and allows integration of SMS, MMS and mobile website initiatives. Our MMS technology supports real-time message customization, which allows each message to be tailored to the individual recipient. To view an MMS message, a mobile phone subscriber simply clicks to open the MMS message as if it was an SMS message, and the MMS runs automatically. Our MMS messages are not streamed, but are compressed and delivered directly into the mobile handset, where they are available to be viewedrepeatedly. The MMS message can be stored and retrieved at a later date, or forwarded to another mobile subscriber. 2 Our products and services include: — Signaling gateway solution.Our signaling gateway ("SGW") solution manages the compilation and distribution of MMS and SMS messages for enterprises.We are able to compress rich data files by up to 80% and deliver them through the wireless carriers to mobile subscribers. Our technology allows our bulk MMS messaging server to deliver up to 1,000 MMS messages per second (and higher with multiple instances) and has the capacity to send over one million MMS messages per hour. Our SGW includes location-based services, as well as MM7 and SS7 protocol technology. — Mobile Statements creation and delivery.We offer a Mobile Statement application, which delivers consumer statements, such as bank statements and utility bills, directly to mobile devices. The application includes a delivery report option, which reports receipt of the statement by the consumer. This applicationgained significant acceptance among our existing customers in South Africain 2011, and we will seek to expand the market for this product in 2012. — Mobile marketing campaign design and management. We offer a comprehensive SMS and MMS messaging campaign design and management system that provides enterprises and advertisers a simple and graphical user interface to crease construct quality MMS and SMS messages. — Mobile web site creation.We design, build and manage high-traffic mobile websites. Mobile sites are internet sites that are designed for and accessed via a mobile phone. Mobile sites provide a full range of services, which can be used by consumers to access everything from bank accounts to mobile content sites. Our Strategy There are approximately 5.9 billion mobile device subscribers globally.This represents approximately 87% of the world’s population. Our business is based on our core belief that the most effective way for a business to communicate with its customers is through mobile devices. Thus, our mission is to combine unique technology and comprehensive services to enable our customers to use mobile solutions to build and strengthen relationships with their customers. Our technology includes messaging – simple and rich media messaging – and mobile web technology. We also provide technology that enables measurement and analysis of mobile initiatives and provide strategic and technical services. Our strategy is to focus on selling ourmobile solutionsto large enterprisesworldwide. A significant driver for growth in 2011 was the expansion of our customers’ use of our Mobile Statement solution in South Africa.Our goal is to replicate the South African customers' use cases in Mobile Statement delivery in other developing countries. These countries lack pervasive penetration of personal computer ownership, internet connectivity and physical mail infrastructure. Further, with the acquisition of iLoop, we acquired a number of large U.S. customers that primarily use SMS messaging. We will seek to leverage these customer relationships and convert them toour broad offering of mobile solutions. Customers Our customers are large enterprises, including financial institutions, consumer brands, retailers and health care providers, as well as marketing agencies. Historically, our core operations predominately have been conducted in South Africa.In 2011, all of our revenues from continuing operations were generated in South Africa. We had three customers that accounted for approximately 51% of our revenue from continuing operations in 2011. Vodacom (Pty) Ltd., the largest wireless carrier in South Africa, accounted for approximately 26% of our revenues from continuing operations during 2011 and approximately 45% of our revenues from continuing operations in 2010.Mr. Price Group Ltd, a large South African retailer, accounted for approximately 13% of revenues from continuing operations in 2011 and 0% of revenues from continuing operations in 2010. African Bank accounted for approximately 12% of revenues from continuing operations in 2011 and 3% of revenues from continuing operations in 2010. We depend on a limited number of customers for a substantial portion of our revenues. The loss of a key customer or any significant adverse change in the size or terms of a contract with a key customer could significantly reduce our revenues. We have month-to-month purchase order agreements with these customers. With the acquisition of iLoop in December 2011, we acquired a number of enterprise customers in the U.S. that historically have utilized SMS messaging. We believe that many of these customers ultimately will convert to MMS messaging as we make this technology available to them. 3 Vendors Our principal vendors are wireless carriers and wireless carrier messagingaggregators which allow us to send mobile messages for our customers. Our vendors' ability to consistently and reliably deliver mobile messaging at competitive rates may affect our competitiveness and profitability. In the U.S., we havelong termcontracts structured on a per message fee with volume discounts. In South Africa, we purchase bulk message services from wireless carriers on which we depend for a significant portion of our messaging services on a purchase order basis. We currently rely on two wireless carriers in South Africa for delivery of substantially all of our MMS business:Vodacom (Pty.) Ltd. and MTN Group Ltd., both located in South Africa. We purchase bulk message services from Vodacom and MTN Group on a purchase order basis and do not have long-term contracts to protect our access to their networks or the prices we pay for network access.If the networks of either of these mobile operators should for any reason fail or become impaired, or if one or both of these wireless carriers were to apply protocols to block certain messages or increase prices, services to our customers and our business and financial condition could be materially adversely impacted. Sales and Marketing We sell our technology and services directly through our global sales force and indirectly through our reseller partners. We reorganized and condensed our international sales teams in 2011.We currently maintain sales offices or personnel in a number of cities in the United States and in South Africa.Our 2012 sales efforts will be staffed out of our South African and U.S. operations. As of December 31, 2011, our sales organization was comprised of 26 individuals: 17in North America and 9 in South Africa. Our sales efforts are primarily in the countries in which the sales people reside. Where we can identify a qualified reseller partner, we have entered into non-exclusive reseller relationships for certain U.S. markets pursuant to master license agreements. Under these agreements, we provide technology and sales support to the reseller partner, who typically pays us an initial fee and a pre-agreed percentage of revenue for the support. Currently, we have three reseller partners in the U.S. Seasonality Our business is subject to seasonal fluctuations related to the advertising spend by our customer. Other factors such as the general economic climate and the addition or loss of large customers will also affect our business. In many cases, enterprises plan their advertising campaigns up to one year in advance and we are dependent on their budgets for a significant percentage of our revenue. We are continuing to develop product solutions, such as mobile statements, which will be less susceptible to seasonal fluctuations. Technology and Operations Our operations and related infrastructure are located at our facilities in Seattle, Washington, San Jose, California, Krakow, Poland, and Johannesburg, South Africa. We run our data center operations principally through third-party providers located in Dallas, Texas, and Chicago, Illinois, and through data center operations in Johannesburg. We employ technical operations staff in all locations except Seattle. Our infrastructure is designed using load-balanced web server tools, redundant interconnected network switches and firewalls, replicated databases, and fault-tolerant storage devices. We safeguard against the potential for service interruptions at our third-party technology vendors by engineering fail-safe controls into our critical components. Scalability is achieved through use of advanced application partitioning to allow for horizontal scaling across multiple sets of applications. This enables individual applications and operating systems to scale independently as required by volume and usage. Production data is backed up on a daily basis and stored in multiple locations to ensure transactional integrity and restoration capability. Our applications are monitored 24 hours a day, 365 days a year by specialized monitoring systems that aggregate alarms. If a problem occurs, appropriate engineers are notified and corrective action is taken. Changes to our production environment are tracked and managed through a formal maintenance request process. Production baseline changes are handled much the same as software product releases and are first tested on a quality control system, then verified in a staging environment, and finally deployed to the production system. Research and Development We are committed to continuing to enhance our underlying technology and to innovate and incorporate new technologies and features into our platform and services. As of December 31, 2011, our research and development organization consisted of 41 employees, 7 in South Africa, 29 in Poland and 5 in North America. We incurred $912,938, $322,538 and $262,316 on research and development for the years ended December 31, 2011, 2010 and 2009, respectively. We currently expect that our research and development costs in 2012 will comparable to those in 2011. 4 Intellectual Property We believe our technology includes valuable intellectual property, and we rely on a combination of trademark, copyright, trade secret laws, pending patents and disclosure restrictions to protect these intellectual property rights. We license third-party technologies that are incorporated into our products and services. We also enter into confidentiality and proprietary rights agreements with our employees, consultants and other third parties and control access to software, documentation and other proprietary information. We have filed patent applications covering elements of our products and services offering, but no patents have been issued to date. Competition The market for mobile messaging and mobile web solutions is rapidly evolving and intensely competitive. We compete with companies of all sizes in select geographies that offer solutions that compete with single elements of our product and service offerings, such as mobile advertising networks, mobile website and content creators, mobile payment providers, aggregators, providers of mobile publishing and application development and providers of mobile analytics. We also compete at times with interactive and traditional advertising agencies that perform mobile marketing and advertising as part of their services to their customers. Wireless carriers may also decide to develop and distribute their own mobile campaigns.If wireless carriers enter the mobile advertising market as publishers, they might refuse to distribute some or all of ourmessages or might deny us access to all of part of their networks. Our approach to our market is to provide integrated technology and services that together offer a comprehensive solution for engaging customers through mobile. Although there are numerous point solution providers that offer varying individual or in some cases combinations of the various technology services similar to the services we offer, there are very few competitors that offer a comprehensive solution similar to ours. These competitors include Velti plc, Mogreet, Inc. and Augme Technologies, Inc. We compete based on a number of factors, including cost, geographic network coverage, multiple messaging type, device support, quality of service, platform functionality and features, ease of implementation, ease of use, ease of management and adaptability to changing demands and technology.Many of our competitors have longer operating histories, stronger brand and consumer recognition, and significantly greater financial, marketing and other resources than we do. Although mobile applications ("apps") are expected to play a role in consumer marketing, we do not believe that mobile apps will supplant SMS, MMS and mobile web. Mobile apps themselves are inherently limited. In general, the market for mobile apps is dependent on connectivity with the mobile handset and operating systems they were built to support and requires a user to be proactive in downloading and opening the app as their need arises. Browser based connections and apps are accessed by subscribers on a "pull" basis, as opposed to SMS and MMS services, which are typically transmitted via the wireless carriers on a "push" when an outbound message is sent. Because we are able to deliver our mobile messaging products and services primarily through "push" channels to a large number of consumers across a wide range operating systems, we believe that our technology platform supports more effective marketing and business process solutions, such as bill presentment and marketing campaigns, than mobile apps. Government Regulation Our operations, products and services are subject to regulation by federal, state and foreign governments and regulatory authorities in the jurisdictions where we operate.Laws and regulations that apply to internet communications, commerce and advertising are becoming more prevalent. These laws and regulations could affect the costs of communicating on the Web or via mobile devices and could adversely affect the demand for our mobile messaging solutions or otherwise harm our business, results of operations and financial condition. For example, in the U.S., the Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 (or the CAN-SPAM Act) establishes requirements for Web-based advertisements and imposes penalties of up to $16,000 for each advertisement that violates those requirements.The Telephone Consumer Protection Act prohibits text messages sent with an auto dialer without the prior express consent of the recipient.The Act provides for a penalty of $500 per violation.Our customers may be subject to the requirements of these laws, and/or other applicable state or foreign laws and regulations affecting electronic marketing.If our customers’ mobile campaigns are alleged to violate applicable laws or regulations and we are deemed to be responsible for such violations, or if we were deemed to be directly subject to and in violation of these laws and regulations, we could be exposed to liability. 5 In addition, the U.S. Federal Trade Commission in March 2012 issued its report, "Promoting Consumer Privacy in an Era of Rapid Change."The report calls for enactment of federal data privacy and security legislation, and calls on the industry to adopt "do not track" mechanisms through which consumers may opt out of receiving targeted advertisements.Industry groups like the Mobile Marketing Association and Direct Marketing Association have adopted or may adopt best practices or other guidelines that address issues such as user privacy, spy ware, “do not email” lists, pricing, intellectual property ownership and infringement, copyright, trademark, trade secret, export of encryption technology, click-fraud, acceptable content, search terms, lead generation, behavioral targeting, taxation, and quality of products and services.Such legislation, regulation, or best practices could hinder growth in the use of the Web or mobile messaging generally and adversely affect our business. Consumer Protection and Privacy Rights We do not facilitate the delivery of spam messages to mobile phone subscribers. Prior to the delivery of a mobile message we ensure that there is an existing relationship between us, the wireless carrier or the enterprise and the subscriber to whom the message is being delivered, in which the subscriber has agreed to receive messages. We collect personally identifiable information from consumers with the consumer’s permission. The consumer provides this permission by opting into one of our programs. We store personally identifiable information securely and do not use the data without the explicit, knowing permission of the consumer which is gained at the time we collect the data. Our customers retain the right to use data they have obtained through explicit permission from a consumer. We rely on our customers’ consumer privacy policies and practices, as well as the consumer privacy policies and practices of the publisher websites included in each advertising campaign. If our customers provide databases of their consumers, we can use this data on behalf of those customers, again pursuant to their consumer privacy policies. We rely on our customers to collect and maintain such data with the appropriate precaution and responsibility as stated in their privacy policies. The premise is that both the website providing the ad space and the advertiser (1) have an opt-in relationship with the customer, (2) have an opportunity to share their consumer privacy policies with their customer, and (3) provide an opportunity to opt-out. We collect certain technical data (such as type of browser, operating system, domain type, date and time of viewer’s response) when serving internet advertisements. This type of information is defined by the Network Advertising Initiative as non-personally identifiable information. In addition, we use non-personally identifiable information that we receive from websites, pursuant to their consumer privacy policies, about their visitors’ general demographics and intereststo target appropriate advertising to the websites We use “cookies,” among other techniques, to measure and report non-personally identifiable information to advertisers, such as the number of people who see their advertisements or emails and the number of times people see the advertisement. A cookie is a small file that is stored in a web user’s hard drive. Cookies cannot read information from the web user’s hard drive; rather they allow websites and advertisers to track advertising effectiveness and to ensure that viewers do not receive the same advertisements repeatedly. Cookies, by themselves, cannot be used to identify any user if the user does not provide any personally identifiable information. They can be used, however, to record user preferences in order to allow personalization features such as stock portfolio tracking and targeted news stories. We are compliant with the Platform for Privacy Protection Project, or P3P, compliance criteria. P3P is the most current privacy standard effort in our industry, providing simple and automated privacy controls for internet users. Employees As of December 31, 2011, we had a total of 96 employees, 43 in North America, 26 in South Africa and 27 in Poland. None of our employees are covered by a collective bargaining agreement. We consider our relations with employees to be good. Available Information Our corporate website is located at www.lencomobile.com. Information on or available through our website is not, and should not be considered, part of this annual report on Form 10-K. Throughour website, we make available, free of charge, copies of our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), as soon as reasonably practicable after filing such information with, or furnishing it to, the SEC. In addition, you may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can get further information about the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site, www.sec.gov, that contains reports, proxy and information statements, and other information that we file electronically with the SEC. 6 Item1A. Risk Factors. Investors should carefully consider the risks described below before deciding whether to invest in our securities. The risks described below are not the only ones we face. Additional risks not presently known to us or that we currently believe are immaterial may also impair our business operations and financial results. If any of the following risks actually occur, our business, financial condition or results of operations could be adversely affected. In such case, the trading price of our common stock could decline and you could lose all or part of your investment. This report as well as our other filings with the Securities and Exchange Commission also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks described below. See “Special Note Regarding Forward-Looking Statements” at the beginning of this report. Risks Related to Our Business and Industry We have a history of net operating losses and may continue to suffer losses in the future. For the years ended December 31, 2011, 2010 and 2009, we had net losses of approximately $30.0 million, $7.6 million, and $1.6 million, respectively. For the year ended December 31, 2011, we had negative operating cash flows of $5.4 million.We anticipate that we will continue to incur significant losses for the foreseeable future. Our ability to generate positive cash flows from operations and net income is dependent, among other things, on the acceptance of our products in the market place, market and general economic conditions, cost control, and our ability to raise capital on acceptable terms. The consolidated financial statements contained elsewhere in this report do not include any adjustments that might result for the outcome of these uncertainties. Furthermore the development and expansion of our business will require significant additional capital and other expenditures. Accordingly, if we are not able to increase our revenue, we may never achieve or sustain profitability. We will require substantial additional capital in order to fund our continuing operations and execute our business plan, and our future access to capital is uncertain and additional financings may have dilutive or adverse effects on our stockholders. At December 31, 2011 we had cash and cash equivalents of approximately $3.1 million and working capital deficit of approximately $11.6 million. Net cash used in operations for the year ended December 31, 2011 was approximately $5.4 million. Our ability to fund our capital needs will depend on many factors, including our future operating performance, our ability to successfully realign our costs and strategic path, the effect of any strategic and financing alternatives we may pursue, and our ability to meet financial covenants under current and any future indebtedness. In addition, we expect to continue to evaluate acquisition opportunities, which may require additional capital commitments. We will require additional financing to support our working capital needs, pay our outstanding indebtedness and to fund our strategic growth. However, new debt or equity financing arrangements may not be available to us on a timely basis, on terms that ultimately prove favorable to us, or at all. Conditions in the capital markets and uncertainties about current global conditions may affect our potential financing sources and other opportunities. Financing, if available, may be on terms that are significantly dilutive to our stockholders, and the prices at which investors would be willing to purchase our securities may be lower than the current price of our common stock. The holders of new securities may also receive rights, preferences or privileges that are senior to those of existing holders of our common stock. If new sources of financing are required but are insufficient or unavailable, we would be required to modify our growth and operating plans to the extent of available funding. We presently are unable to identify any meaningful cost containment measures that would not jeopardize our business growth. Moreover, if we are unable to repay our outstanding indebtedness, we may default on the obligations, which could have a material adverse effect on our financial condition and results of operations. The uncertainties relating to our ability toexecute our 2012 operating plan, combined with our inability to implement further meaningful cost containment measures that do not jeopardize our growth plans and the difficult financing environment, raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements for the year ended December31, 2011 contained in this report have been prepared assuming that we will continue as a going concern, which contemplates realization of assets and the satisfaction of liabilities in the normal course of business for a reasonable period following the date of such financial statements. These financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should we be unable to continue as a going concern. If we are unable to repay our current or any future indebtedness, our creditors may seek to foreclose on our assets or seek other remedies, which could have a material adverse affect on our business, financial condition and results of operations. In connection with our acquisition of iLoop on December 27, 2011, we assumed approximately $12.9 million in liabilities. The assumed liabilities include a loan from Bridge Bank having an outstanding principal balance of $3.0 million at December 31, 2011 (the "Bank Loan"). Interest on the Bank Loan is prime plus 0.45% and was 3.7% at December 31, 2011. Interest is payable monthly and the principal is due in July, 2013. The Bank Loan is secured by certificates of deposit owned by Jorgen Larsen, a member of our board of directors. There is no written agreement between us and Mr. Larsen addressing our respective rights and obligations in the event that the Bank seizes the collateral upon a default under the Bank Loan. Any successful claim against us by Mr. Larsen related to such default and loss of collateral may adversely affect our cash position and business. We are working to refinance or replace the Bank Loan; however, there can be no assurance that we will be able to do so on terms acceptable to us, if at all. In connection with the iLoop acquisition, we also issued on December 27, 2011, $2.6 million of subordinated promissory notes to certain iLoop debt holders. We are required to repay 30% of the outstanding principal amount of the subordinated notes on the each of the first and second anniversary of the date of issuance and the remainder of the principal amount on the third anniversary of the date of issuance. These notes are non-recourse and upon default the sole remedy is a default annual interest rate of 14%. We do not plan to repay these notes until such time as we have sufficient resources to satisfy these obligations. Additionally, retention bonus obligations of $4.1 million as of December 31, 2011, were issued to certain employees in conjunction with the acquisition of iLoop. A portion of these obligations are due on July 1, 2012, December 27, 2012 and January 1, 2013. The agreements specifically state that the sole remedy for breach of the agreements is the accrual of interest at an annual rate of 6%. We do not plan to pay these obligations until such time asour resources permit. If we are unable to generate sufficient cash from operations, or otherwise obtain sufficient cash by other means, such as a future debt or equity financing, to repay our outstanding indebtedness, we may default on the obligations, which could have a material adverse effect on our financial condition and results of operations. 7 The mobile messaging and mobile web market may deteriorate or develop more slowly than expected, either of which could harm our business. If the market for mobile messaging and mobile web deteriorates, or develops more slowly than we expect, our business could suffer. Our future success is highly dependent on an increase in the use of mobile communications. The mobile messaging and mobile web market is relatively new and rapidly evolving. As a result, future demand and market acceptance for mobile messaging and mobile is uncertain. Additionally, we must compete with traditional marketing media, including television, print, radio and outdoor advertising, for a share of our clients’ total advertising budgets. Businesses, including current and potential clients, may find mobile messaging and mobile web to be less effective than traditional communication methods or other technologies for promoting their products and services, and therefore the market for mobile messaging and mobile webmay deteriorate or develop more slowly than expected, or may develop using technology or functionality that we did not anticipate and may be unable to timely develop. These challenges could significantly undermine the commercial viability of mobile messaging and harm our business, operating results and financial condition. Our business is subject to risks generally associated with the advertising industry, any of which could significantly harm our operating results. Our business is subject to risks that are generally associated with the advertising industry, many of which are beyond our control. These risks could negatively impact our operating results. Potential marketing related risks include the following: — the commercial success of our customers' brands; — economic conditions that adversely affect discretionary consumer spending; — changes in consumer demographics; — the availability and popularity of other forms of media and entertainment; and — critical reviews and public tastes and preferences, which may change rapidly and cannot necessarily be predicted. We are an early stage company and face increased risks and uncertainties inherent to companies that are still developing their business. Any evaluation of our business and our prospects must be considered in the light of our limited operating history and the risks and uncertainties encountered by companies in our stage of development. As an early-stage company in the rapidly changing mobile industry, we face increased risks, uncertainties, expenses and difficulties. To address these risks and uncertainties, we must do the following: — expand our distribution channels, including wireless carrier networks; 8 — successfully establish direct and indirect sales channels, and develop effective value propositions to attract enterprises to our messaging platform; — develop and deliver high-quality content for advertisements and promotions that achieve significant market acceptance; — respond to market developments, including next-generation software and mobile messaging platforms, emerging technologies and pricing and distribution models; — establish and implement integrated financial and accounting policies, procedures, systems and controls; — enhance our information technology and processing systems; — successfully integrate products or companies that we may acquire; — execute our business and marketing strategies successfully; and — attract, integrate, retain and motivate qualified personnel. We may be unable to accomplish one or more of these objectives, which could cause our business to suffer. In addition, accomplishing many of these efforts might be very expensive, which could adversely impact our operating results and financial condition. We became engaged in our current business in early 2008; however, the Company was incorporated in 1999. There may be risks and liabilities that are unknown to our management resulting from operations prior to our implementation of our current business plan. The Company was incorporated in 1999. However, we became engaged in the mobile industry in early 2008. Between 1999 and 2008, the Company was engaged in different lines of business, including discount brokerage, financial services, mortgage banking and apparel. The Company also existed as a shell company for a period of time seeking a combination with another company. Our current management was not involved with the Company prior to early 2008. There may be risks and liabilities resulting from the conduct of the Company’s business prior to February 2008 that are unknown to our current management and therefore are not disclosed in this report. Our limited operating history may not serve as an adequate basis to judge future prospects and results of operations. As a result of our short operating history, we have limited financial data that can be used to evaluate our business. In addition, we have completed a number of acquisitions and dispositions of assets over the past three years, including, most recently as of the date of this report, the significant acquisition of iLoop. As a result, our historical financial statements and results of operations may not provide meaningful guidance to form an assessment of the prospects or potential success of our future business operations. Our financial results could vary significantly from quarter to quarter and are difficult to predict, particularly in light of the current economic environment, which in turn could cause volatility in our stock price. Our revenues and operating results could vary significantly from quarter to quarter because of a variety of factors, many of which are outside of our control. Therefore, period-to-period comparisons may not provide meaningful guidance for investors to evaluate our prospective future operating results. Factors that may contribute to fluctuations in our quarterly results include: — our current reliance on large-volume orders from only a few customers; — fluctuations in the number of new mobile advertisements or levels of advertising expenditure by major enterprises; — our competitors may take more significant market share for similar products offered by us to our major clients; — the timing of release of new products and services by us and our competitors, particularly those that may represent a significant portion of revenues in a period; 9 — the popularity of new campaigns and promotions released in prior periods; — the expiration of existing content licenses for particular promotions; — changes in pricing policies by us, our competitors or wireless carriers and other distributors; — changes in the mix of products and services we are able to sell which may have varying gross margins; — fluctuations in the overall consumer demand for mobile devices, mobile campaigns and related content; — strategic actions by us or our competitors, such as acquisitions, divestitures, spin-offs, joint ventures, strategic investments or changes in business strategy; — general economic conditions in countries which are in our target markets; — our success in entering new geographic markets; — the timeliness and accuracy of reporting from wireless carriers and aggregators; — the seasonality of our industry; — the timing of compensation expenses associated with equity compensation grants; — the timing of charges related to impairments of goodwill and intangible assets; and — decisions by us to incur additional expenses, such as increases in marketing or research and development. In addition, we may not be able to accurately predict our future revenues or results of operations. We base our current and future expense levels on our internal operating plans and sales forecasts, and our operating costs are, to a large extent, fixed. As a result, we may not be able to reduce our costs sufficiently to compensate for an unexpected shortfall in revenues, and even a small shortfall in revenues could disproportionately and adversely affect financial results for that quarter. We are dependent upon relationships with wireless carriers and aggregators who control access to their networks and comprise a significant portion of our costs of sales. If we cannot secure access to the wireless carriers’ networks at reasonable rates, our ability to generate revenues and profits will be significantly impaired. We typically charge enterprises a fee for sending out SMS or MMS messages to their customers. We contract with wireless carriers or aggregators to send the SMS or MMS messages over their networks. We generate gross profit on the difference between the price we charge the enterprise and the price we pay to the wireless carrier. Our principal vendors are wireless carriers and wireless carrier messaging aggregators which allow us to send mobile messages for our customers. Our vendors' ability to consistently and reliably deliver mobile messaging at competitive rates may affect our competitiveness and profitability. Those relationships do not grant us exclusive access to those networks and third parties are allowed similar access to the network. We currently have access for SMS messaging to the majority of wireless carriers in the world through aggregation agreements. If, for any reason, we are unable to secure or maintain relationships with wireless carriers or wireless aggregators we will not be able to generate additional revenues and our business will not develop. Many of the wireless carriers throughout the world do not yet have fully operational new generation MMS messaging platforms installed. A major capital investment is required in order to deliver the infrastructure for high speed MMS messaging and data services. A wireless carrier’s decision to build in a territory, and the timing of these build outs, will impact our ability to offer more advanced services. We currently rely on two wireless carrier vendors for delivery of substantially all of our MMS business, and expect to be dependent on a limited number of wireless carrier vendors for the foreseeable future. The loss of or a change in any significant wireless carrier vendor, including their credit worthiness, could materially reduce our revenues and adversely impact our cash position. We currently rely on two wireless carrier vendors for delivery of substantially all of our MMS business:Vodacom (Pty) Ltd. and MTN Group Ltd., both located in South Africa. While we are attempting to establish relationships with a number of wireless carriers, we expect that we will continue to generate a substantial majority of our revenues through distribution relationships with fewer than twenty wireless carriers for the foreseeable future. If we are unable to establish relationships with other wireless carriers, or if any of the wireless carriers with which we currently have a relationship denies us access to their MMS network infrastructure, or terminates or modifies the terms of its agreement with us, or if there is consolidation among wireless carriers, our operating results and financial position may be adversely affected. 10 We do not have long-term agreements with the wireless carriers on which we rely for delivery of a significant portion of our messages, and any limitations or increases in cost of network access could adversely affect our business and financial position. We purchase bulk message services from Vodacom, MTN Group and other wireless carriers on which we depend for a significant portion of our message services on a purchase order basis. We do not have long-term contracts with these wireless carriers to protect our access to the network or the prices we pay for network access. Any inability to access wireless carrier networks at reasonable rates would have a substantial negative impact on our business. If wireless carriers increase rates that they charge us for sending messages, we may be forced to increase our prices to enterprises. Higher prices to enterprises may cause enterprises to look for alternative forms of mobile messaging or otherwise decrease the amount of business that they do with us. If we incur rate increases from wireless carriers and cannot pass the increase on to the enterprises, we may experience declines in our gross margins and profitability. Wireless carriers also have control over billings and collections for our messages and services. If a wireless carrier or its third party service provider provides billing and collection services to us which are defective and inaccurate, our revenues may be less than anticipated or may be subject to refund at the discretion of the wireless carrier or our customers. We currently rely on a limited number of customers for a substantially portion of our revenue. The loss of or a change in any significant customer, including its credit worthiness, could materially reduce our revenues and adversely impact our financial position. In 2011, all of our revenues from continuing operations were generated in South Africa. We had three customers that accounted for approximately 51% of our revenue from continuing operations in 2011. Vodacom (Pty) Ltd., the largest wireless carrier in South Africa, accounted for approximately 26% of our revenues from continuing operations during 2011 and approximately 45% of our revenues from continuing operations for2010.Mr. Price Group Ltd, a large South African retailer, accounted for approximately 13% of revenues from continuing operations in 2011 and 0% of revenues from continuing operations in 2010. African Bank accounted for approximately 12% of revenues from continuing operations in 2011 and 3% of revenues from continuing operations in 2010. We have month-to-month purchase order agreements with these customers and their continued long-term use of our services is not assured. The loss of any key customer or any significant adverse change in the size or terms of a contract with a key customer could significantly reduce our revenues. Moreover, having our revenues concentrated among a limited number of customers creates a concentration of financial risk for us, and in the event that any significant customer is unable to fulfill its payment obligations to us, our operating results and cash position would suffer. Our customer contracts lack uniformity and often are complex, which subjects us to business and other risks. Our customers include large enterprises that have substantial purchasing power and negotiating leverage. As a result, we typically negotiate contracts on a customer-by-customer basis and sometimes accept contract terms not favorable to usto close a transaction, including indemnity, limitation of liability, refund, penalty or other terms that could expose us to significant financial or operating risk. If we are unable to effectively negotiate, enforce and accurately and timely account and bill for contracts with our key customers, our business and operating results may be adversely affected. In addition, we have contractual indemnification obligations to our customers, most of which are unlimited in nature. If we are required to fulfill our indemnification obligations relating to third-party content or operating systems that we provide to our customers, we intend to seek indemnification from our suppliers, vendors, and content providers to the full extent of their responsibility. Even if the agreement with such supplier, vendor or content provider contains an indemnity provision, it may not cover a particular claim or type of claim or may be limited in amount or scope. As a result, we may or may not have sufficient indemnification from third parties to cover fully the amounts or types of claims that might be made against us. Any significant indemnification obligation to our customers could have a material adverse effect on our business, operating results and financial condition. We may engage in acquisitions, investments or dispositions that could disrupt our business, cause dilution to our stockholders and harm our operating results or financial condition. We have undertaken strategic acquisitions in the past. Our acquisitions of the iLoop and Capital Supreme (Pty.) Ltd. form the core of our current business. However, acquisitions involve risks and uncertainties and do not always realize their potential.For example, in September 2010, we acquired our broadcast media business through the acquisition of Jetcast, Inc. However, a year after this acquisition, our broadcast media business had not generated any meaningful revenue and, in December 2011, we completed the divestiture of this business. In addition, certain acquisitions of by us have not been fully integrated into our service and product offerings, due primarily to order of priority constraints and the costs and time necessary to effect such integration. We are unable to predict with certainty the costs required to complete the integration of acquired businesses, such as iLoop, or what the market acceptance will be for the products and services we acquire. 11 We expect to continue to evaluate and consider a wide array of potential strategic transactions, including business combinations and acquisitions of, or investments in, technologies, services, products and other assets. At any given time, we may be engaged in discussions or negotiations with respect to one or more of these types of transactions. Any of these transactions could be material to our financial condition and results of operations. The process of integrating any acquired business may create unforeseen operating difficulties and expenditures and is itself risky. The areas where we may face difficulties include: — diversion of management time and a shift of focus from operating the businesses to issues related to integration and administration; — declining employee morale and retention issues resulting from changes in compensation, management, reporting relationships, future prospects or the direction of the business; — the need to integrate each acquired company’s accounting, management, information, human resource and other administrative systems to permit effective management, and the lack of control if such integration is delayed or not implemented; — the need to implement controls, procedures and policies that the acquired companies lacked prior to acquisition; — in the case of foreign acquisitions, the need to integrate operations across different cultures and languages and to address the particular economic, currency, political and regulatory risks associated with specific countries; and — liability for activities of the acquired companies before the acquisition, including violations of laws, rules and regulations, commercial disputes, tax liabilities and other known and unknown liabilities. If the anticipated benefits of any future transactions do not materialize, or we experience difficulties integrating the business of iLoop or any other businesses we may acquire in the future, or other unanticipated problems arise, our business, operating results and financial condition may be harmed. In addition, a significant portion of the purchase price of companies we acquire may be allocated to acquired goodwill and other intangible assets, which must be assessed for impairment at least annually. If our acquisitions do not yield expected returns, we may be required to take charges to our earnings based on this impairment assessment process, which could harm our operating results.Moreover, the terms of acquisitions may require that we make future cash or stock payments to stockholders of the acquired company, which may strain our cash resources or cause substantial dilution to our existing stockholders at the time the payments are required to be made. To the extent we elect to divest or discontinue any portion of our business, such as the disposition of our broadcast media and internet business in December 2011, such actions may have an adverse effect on our business.The discontinuance or divestiture of a product line, or business unit, could cause disruption in our operations and may be distracting to management or our workforce in general.In addition, although any such actions would be designed to improve our long-term results of operations, our near term results could suffer, and there can be no assurance that we would realize the benefits of any such actions.Moreover, in connection with any such disposition, we may be required to indemnify purchasers and other persons from certain liabilities of the business, which could have a material adverse impact on our retained business and results of operations if we incur liability under those provisions. We face exchange rate and currency control risks as a result of our international operations. Wehave staff and offices in the United States, Poland and South Africa. As such, we have revenues and expenses in multiple currencies. Consequently, we are exposed to currency fluctuations without a hedging structure in place for significant changes in currency values relative to the U.S. dollar. As we continue to expand internationally, we anticipate currency risk management becoming a more important aspect of our business. Conducting business in currencies other than U.S. dollars subjects us to fluctuations in currency exchange rates that could have a negative impact on our reported operating results. Fluctuations in the value of the U.S. dollar relative to other currencies impact our revenues, cost of revenues and operating margins and result in foreign currency exchange gains and losses. To date, we have not engaged in exchange rate hedging activities; however, we may from time to time selectively utilize forward exchange rate contracts, which we may or may not designate as cash flow hedges, to protect against the adverse effect exchange rate fluctuations may have on our foreign currency denominated accounts receivable, accounts payable and profits, if any.If we implement hedging strategies to mitigate this risk, these strategies might not eliminate our exposure to foreign exchange rate fluctuations and would involve costs and risks of their own, such as cash expenditures, ongoing management time and expertise, external costs to implement the strategies and potential accounting implications. 12 We anticipate earning a significant portion of our future revenue and profits in foreign jurisdictions. Certain countries, including South Africa, have various restrictions and controls on bringing currency into, or distributing currency out of, their country. If we are unable to effectively move and allocate capital among our operating entities it could have a material impact on our financial condition and cash position. We face added business, political, regulatory, operational, financial and economic risks as a result of our international operations, any of which could increase our costs and hinder our growth. International sales, generated primarily in South Africa, represented 100% of our revenues in 2011. We plan to continue to expand internationally in other foreign jurisdictions. There are inherent risks in operating in developing countries and we might from time to time be exposed to risks outside of our core business. Risks affecting our international operations include: — political, economic and social instability including military and terrorist attacks; — compliance with multiple and conflicting laws and regulations; — unexpected changes in regulatory requirements, tariffs, customs, duties and other trade barriers; — potentially adverse tax consequences resulting from changes in tax laws; — challenges caused by distance, language and cultural differences; — difficulties in staffing and managing international operations; — potential violations of the U.S. Foreign Corrupt Practices Act, particularly in certain emerging countries in East Asia, Eastern Europe and Latin America; — longer payment cycles and greater difficulty collecting accounts receivable; — restrictions on the repatriation of earnings; — protectionist laws and business practices that favor local businesses in some countries; — price increases due to fluctuations in currency exchange rates; — price controls; — the servicing of regions by many different wireless carriers; — imposition of public sector controls; — restrictions on the export or import of technology; — trade and tariff restrictions and variations in tariffs, quotas, taxes and other market barriers; and — difficulties in enforcing intellectual property rights in certain countries. In addition, developing user interfaces that are compatible with other languages or cultures can be expensive. Our international expansion efforts may be more costly than we expect. These risks could harm our international operations, which, in turn, could materially and adversely affect our business, operating results and financial condition. 13 The wireless industry is intensely competitive. If we are unable to successfully compete, our ability to retain our customers and attract new customers could decline, as would our revenues. The mobile messaging and mobile web market is rapidly evolving and intensely competitive. Competition in the wireless industry throughout the world continues to increase at a rapid pace as consumers, businesses and governments realize the market potential of wireless communications products and services. In addition, new competitors or strategic transactions among competitors could emerge and rapidly acquire significant market share, to our detriment. There may be additional competitive threats from companies introducing new and disruptive solutions. We compete with companies of all sizes in select geographies that offer solutions that compete with single elements of our product and service offerings, such as mobile advertising networks, mobile website and content creators, mobile payment providers, aggregators, providers of mobile publishing and application development and providers of mobile analytics. We also compete at times with interactive and traditional advertising agencies that perform mobile marketing and advertising as part of their services to their customers.Wireless carriers may also decide to develop and distribute their own mobile campaigns. If wireless carriers enter the mobile advertising market as publishers, they might refuse to distribute some or all of ourmessages or might deny us access to all or part of their networks. If current or potential customers prefer the products and services offered by competitors over those offered by us, we will not be able to generate or sustain sufficient revenues to develop our business. Many of our competitors’ and our potential competitors’ advantages over us, either globally or in particular geographic markets, include the following: — longer operating histories; — significantly greater revenues and financial resources; — stronger brand and consumer recognition regionally or worldwide; — the capacity to leverage their marketing expenditures across a broader portfolio of mobile and non-mobile products; — superior intellectual property from which they can develop better technical solutions which might be attractive to wireless carriers and enterprises; — relationships with wireless carriers or enterprises that afford them access to intellectual property while blocking the access of competitors to that same intellectual property; — greater resources to make acquisitions; — the ability or willingness to offer competing products at no charge or reduced rates to establish market share; — lower labor and development costs; and — broader global presence and distribution channels. In addition, given the open nature of the development and distribution for certain next-generation platforms, we also compete with a vast number of small companies and individuals who are able to create and launch mobile campaigns and other content for mobile devices utilizing limited resources and with limited start-up time or expertise. Many of these smaller developers are able to offer their products at low cost or substantially reduce prices to levels at which we are unable to respond competitively and still achieve profitability given their low overheads. Any delay by us in the development or introduction of products or services or updates would allow additional time for our competitors to improve their service or product offerings, and for new competitors to develop products and services for our customers and target markets. Increased competition could result in pricing pressures, reduced operating margins and loss of market share, any of which could cause our business to suffer. 14 Material weaknesses in our internal control over financial reporting have been identified. Management did not complete its assessment of the effectiveness of our internal control over financial reporting as of December 31, 2011, and there may be additional material weaknesses that have not been detected. We completed our acquisition of iLoop on December 27, 2011.In connection with that transaction, we reorganized our board of directors and, on December 30, 2011, appointed Matthew Harris as our new Chief Executive Officer.Chris Dukelow was appointed our new Chief Financial Officer on February 27, 2012.As a consequence of these events, our management did not complete its assessment of the effectiveness of the Company's internal control over financial reporting as of December 31, 2011. Notwithstanding our inability to complete an assessment of our internal control over financial reporting, a number of material weaknesses have been identified in our internal control over financial reporting as of December 31, 2011. Specifically, we have not completed the design and implementation of internal control policies and procedures necessary to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with generally accepted accounting practices ("GAAP"). These material weaknesses are deficiencies that create a more than remote likelihood that a material misstatement of our financial statements will not be prevented or detected on a timely basis. We are in the process of remediating these material weaknesses, as more fully described under Part II, Item 9A“Controls and Procedures” below, and may identify areas for further attention and improvement. We cannot be certain that any remedial measures we have begun to take, or intend to take, will adequately remediate these weaknesses. A failure to remediate weaknesses in our internal control over financial reporting may prevent us from accurately reporting our financial results, result in material misstatements in our financial statements or cause us to fail to meet our reporting obligations. Because management did not complete its assessment, there may be additional internal control weaknesses as of December 31, 2011 that have not been identified.In addition, because management did not complete its assessment, our independent registered public accounting firm was unable to render an opinion on the effectiveness of our internal control over financial reporting. We cannot assure you that we will not in the future identify further material weaknesses in our internal control over financial reporting that we have not discovered to date, which may impact the reliability of our financial reporting and financial statements. Deficient internal controls could also cause investors to lose confidence in our reported financial information, which could lead to a decline in our stock price, limit our ability to access the capital markets in the future, and require us to incur additional costs to improve our internal control systems and procedures. System or network failures or deficiencies could reduce our sales, increase costs or result in a loss of revenues or customers who use our services. We rely on wireless carriers and other third-party data carriers to deliver MMS messages and advertising content to end users and to track and account for the downloading of our messages and advertising content. Some of our technologies for enhancing the performance of ourplatform are dependent on specific types of access to the wireless carrier’s network. If the wireless carrier is unable to provide us with the level of connectivity we require, the standard and functionality of our services will be negatively impacted, which will in turn negatively affect our ability to provide services and generate profitability. In certain circumstances, we also rely on our own servers to delivermessages to the wireless carriers and to deliver on demand content to end users through the wireless carrier’s networks. Any technical problem with wireless carriers, third party service providers or our billing, delivery or information systems or communications networks could result in the inability of the wireless carriers, or a mobile subscribers to download our content. From time to time, wireless carriers may experience failures with their billing and delivery systems and communication networks, including gateway failures that reduce their ability to distribute MMS messages and advertising content. Any such technical problems could cause us to lose revenues or incur substantial repair costs and distract management from operating our business. Our own computer systems are vulnerable to damage from a variety of sources, including telecommunications failures, power outages, malicious or accidental human acts and natural disasters. We lease data center space in Chicago, Illinois, Dallas, Texas and Johannesburg, South Africa. Despite network security measures, our servers are potentially vulnerable to physical or electronic break-ins, computer viruses and similar disruptive problems in part because we cannot control the maintenance and operation of our third-party data centers. Despite the precautions taken, unanticipated problems affecting our systems could cause interruptions in the delivery of our solutions in the future and our ability to provide a record of past transactions. Our data centers and systems incorporate varying degrees of redundancy. In the event of failure, the various data centers and communications systems may not automatically switch over to their redundant counterpart. Our insurance policies may not adequately compensate us for any losses that may occur due to any failures in our systems. The mobile marketing industry is, and likely will continue to be, characterized by rapid technological changes, which will require us to develop new products and service enhancements, and could render our existing services obsolete. The market for mobile marketing services is emerging and is characterized by rapid technological change, evolving industry standards, frequent new product introductions and short product life cycles. To keep pace with technological developments, satisfy increasing customer requirements and achieve acceptance of our marketing and advertising campaigns, we will need to enhance our current mobile messaging solutions and continue to develop and introduce on a timely basis new, innovative mobile messaging services offering compatibility, enhanced features and functionality on a timely basis at competitive prices. We may not be able to successfully use new technologies or adapt our current and planned services to new customer requirements or emerging industry standards. The introduction of new products embodying new technologies or the emergence of new industry standards could render our existing services obsolete, unmarketable or uncompetitive from a pricing standpoint. If the security of our customers’ confidential information stored in our systems is breached or otherwise subjected to unauthorized access, our reputation may be severely harmed, we may be exposed to liability and we may lose the ability to offer our customers a credit card payment option. Our network system stores data about consumers who have previously interacted with us, customers’ proprietary mobile distribution lists, and other critical data. Any accidental or willful security breaches or other unauthorized access to consumer information stored on our systems could expose us to liability for the loss of such information, adverse regulatory action by federal and state governments, time-consuming and expensive litigation and other possible liabilities as well as negative publicity, which could severely damage our reputation. If security measures are breached because of third-party action, employee error, malfeasance or otherwise, or if design flaws in our software are exposed and exploited, and, as a result, a third party obtains unauthorized access to any of our customers’ data, our relationships with our customers will be severely damaged, and we could incur significant liability. Because techniques used to obtain unauthorized access or to sabotage systems change frequently and generally are not recognized until they are launched against a target, we and our third-party hosting facilities may be unable to anticipate these techniques or to implement adequate preventative measures. 15 Many jurisdictions have enacted laws requiring companies to notify individuals of data security breaches involving their personal data. These mandatory disclosures regarding a security breach often lead to widespread negative publicity, which may cause our customers to lose confidence in the effectiveness of our data security measures. Any security breach, whether actual or perceived, would harm our reputation, and we could lose customers and fail to acquire new customers. If we fail to maintain our compliance with the data protection policy documentation standards adopted by the major credit card issuers, we could lose our ability to offer our customers a credit card payment option. Any loss of our ability to offer our customers a credit card payment option would make our products less attractive to many small organizations by negatively impacting our customer experience and significantly increasing our administrative costs related to current or planned customer payment processing. Our existing general liability insurance may not cover any, or only a portion of any, potential claims to which we are exposed or may not be adequate to indemnify us for all or any portion of liabilities that may be imposed. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage would result in significant expense and reduce our working capital. Our relationships with our reseller partners may be terminated or may not continue to be beneficial in generating new customers, which could adversely affect our ability to increase our customer base. If we are unable to maintain our contractual relationships with existing reseller partners or establish new contractual relationships with potential reseller partners, we may experience delays and increased costs in adding customers, which could have a material adverse effect on us. The number of customers we are able to add through these marketing relationships is dependent on the marketing efforts of our partners over which we exercise very little control. A significant decrease in the number of gross customer additions generated through these relationships could adversely affect the size of our customer base and revenue. We may experience difficulty in attracting and retaining key personnel, which may negatively affect our ability to develop new products or services or retain and attract customers. At this stage of our operations, we do not have an extensive management or employee base. Accordingly, we rely heavily on the actions of relatively few key personnel,including the Executive Chairman of our Board of Directors, Michael Levinsohn,our new Chief Executive Officer, Matthew Harris,the Chief Executive Officer and President of our Capital Supreme (Pty) Ltd. subsidiary, Jonathan Fox, and our new Chief Financial Officer, Chris Dukelow. The loss of the services of any of these officers or any other key personnel may adversely affect our ability to achieve our business goals. In addition, our ability to expand our business also depends on our ability to recruit, retain and motivate highly skilled sales and marketing, operational, technical and managerial personnel. Competition for these people is intense and we may not be able to successfully recruit, train or retain qualified personnel. If we fail to do so, we may be unable to develop new products or services or continue to provide a high level of customer service, which could result in the loss of customers and revenues. We do not maintain key person life insurance on our employees and have no plans to do so. If we fail to manage future growth effectively, our business could be harmed. We operate in an emerging technology market and, if we are able to execute successfully on our business plans, expect to experience significant growth in our business. Any such growth would place significant demands on our management, operational and financial infrastructure. If we are to be able to grow effectively in the future and to manage such growth, if achieved, we must succeed in the realignment of our strategic path and improve and continue to enhance our managerial, operational and financial controls, and train and manage our employees. We must also manage new and existing relationships with customers, suppliers, business partners and other third parties. These activities will require significant expenditures and allocation of valuable management resources. If we fail to maintain the efficiency of our organization during periods of growth, our results of operations may suffer, and we may be unable to achieve our business objectives. 16 If we are unable to protect our intellectual property and proprietary rights, our competitive position and our business could be harmed. We rely on a combination of trademark, copyright, trade secret laws, pending patents and disclosure restrictions to protect these intellectual property rights. We license third-party technologies that are incorporated into our products and services. We also enter into confidentiality and proprietary rights agreements with our employees, consultants and other third parties and control access to software, documentation and other proprietary information. We have filed patent applications covering elements of our products and services offering, but no patents have been issued to date. Any future patents that may issue may not survive a legal challenge in their, scope, validity or enforceability, or provide significant protection for us. The failure of our patents, or our reliance upon copyright, trades secrets and proprietary rights agreements to adequately protect our technology may make it easier for our competitors to offer similar products or technologies.In addition, patents may not issue from any of our current or future applications. Monitoring unauthorized use of our intellectual property is difficult and costly. Our efforts to protect our intellectual property may not be adequate to prevent misappropriation of our intellectual property. Further, we may not be able to detect unauthorized use of, or take appropriate steps to enforce, our intellectual property rights. Our competitors may also independently develop similar technology. In addition, the laws of many countries, including South Africa and other countries in which we may conduct business, do not protect our proprietary rights to as great an extent as do the laws of the U.S. Further, the laws of the U.S. and elsewhere change rapidly, and any future changes could adversely affect us and our intellectual property. Any failure by us to meaningfully protect our intellectual property could result in competitors offering products that incorporate our technologically advanced features, which could seriously reduce demand for our products and services. In addition, we may in the future to initiate infringement claims or litigation. Litigation, whether we are a plaintiff or a defendant, can be expensive, time-consuming and may divert the efforts of our technical staff and managerial personnel, which could harm our business whether or not such litigation results in a determination favorable to us. Further litigation is inherently uncertain, and thus we may not be able to stop our competitors from infringing our intellectual property rights. Third parties may sue us for intellectual property infringement, which, if successful, may disrupt our business and could require us to pay significant damage awards. We cannot be certain that our services do not and will not infringe the intellectual property rights of others. Third parties may sue us for intellectual property infringement or initiate proceedings to invalidate our intellectual property, either of which, if successful, could disrupt the conduct of our business, divert management's attention and resources and adversely affect our relationship with our customers or future customers.In addition to liability for monetary damages, which may be trebled and may include attorneys' fees, we may be prohibited from developing, commercializing or continuing to provide certain of our messaging services unless we obtain licenses from the holders of the patents or other intellectual property rights.We cannot assure shareholders that we will be able to obtain any such licenses on commercially favorable terms, or at all.If we do not obtain such licenses, our business, operating results and financial condition could be materially adversely affected and we could, for example, be required to cease offering or materially alter our mobile messaging services in some markets. Our use of open source software could limit our ability to provide our platform to our customers. We have incorporated open source software into our technology platform. Although we closely monitor our use of open source software, the terms of many open source licenses to which we are subject have not been interpreted by U.S. or foreign courts, and there is a risk that such licenses could be construed in a manner that imposes unanticipated conditions or restrictions on our ability to provide our platform to our customers. In that event, we could be required to seek licenses from third partiesto continue offering our platform, to re-engineer our platform or discontinue use of portions of the functionality provided by our platform, any of which could have a material adverse effect on our business, operating results or financial condition. Software and components that we incorporate into our mobile messaging solutions may contain errors or defects, which could have an adverse effect on our business. Our mobile messaging solutions are highly technical and have contained and may contain undetected errors, defects or security vulnerabilities. Some errors in our solutions may only be discovered after it has been deployed. Any errors, defects or security vulnerabilities discovered in our solutions after commercial release could result in loss of revenue or delay in revenue recognition, loss of customers and increased service cost, any of which could adversely affect our business, operating results and financial condition. Because a significant portion of our assets are located outside of the United States, it may be difficult for investors to use the United States federal securities laws to enforce their rights against us and some of our officers and directors in the United States. Our Capital Supreme (Pty) Ltd subsidiary is located in South Africa and a significant and increasing portion of our operating assets are located outside of the United States. It may therefore be difficult for investors in the United States to enforce their legal rights based on the civil liability provisions of the United States federal securities laws against us in the courts of either the United States, South Africa or another country outside of the United Stated and, even if civil judgments are obtained in courts of the United States, to enforce such judgments in South African or other international courts. Further, it is unclear if extradition treaties now in effect between the United States, South Africa and/or other countries of operation would permit effective enforcement against us or our officers and directors of criminal penalties, under the United States federal securities laws or otherwise. 17 There are legal proceedings against us involving claims for significant damages. We currently are a party to the legal actions described under the heading "Legal Proceedings" in Item 3 below. If we are found to be liable for the claims asserted in these legal actions, our cash position may suffer. Even if we ultimately prevail in these lawsuits, we may incur significant legal fees and diversion of management’s time and attention from our core business, and our business and financial condition may be adversely affected. We believe that these actions likely will be dismissed or settled, but there is no assurance of any favorable outcome. Risks Related to our Common Stock Because our common stock is quoted on the Pink Over-the-Counter (“OTC”) Markets, it is illiquid and subject to price volatility unrelated to our operations. Our common stock is currently quoted on the Pink OTC Markets.The Pink OTC Markets is a private company that provides services to the U.S. OTC securities market, including electronic quotations, trading, messaging, and information platforms.According to the SEC, the Pink OTC Markets is not a stock exchange.Many institutional investors have investment policies which prohibit them from trading in stocks on the Pink OTC Markets. As a result, stock quoted on this electronic quotation system generally have limited trading volume and exhibit a wider spread between the bid/ask quotations than stock traded on national stock exchanges.This thinner trading volume may result in increased price fluctuations. The market price of our common stock has and in the future could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, our quarterly operating results, operating results of our competitors, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. Certain of these factors can have a significant effect on the market price for our stock for reasons that are unrelated to our operating performance. In the past, following periods of volatility in the market price of a particular company’s securities, securities class action litigation has often been brought against that company. Securities class action litigation against us could result in substantial costs and divert our management’s attention and resources. Our common stock is considered a “penny stock.” The application of “penny stock” rules to our common stock could limit the trading and liquidity of our common stock, adversely affect the market price of our common stock and increase the transaction costs to sell those shares. Our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers which sell our common stock to persons other than established customers and “accredited investors” (generally, an individual with net worth in excess of $1,000,000 (not including his/her principal residence) or annual income exceeding $200,000 (or $300,000 together with his/her spouse)). For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to the sale. This rule adversely affects the ability of broker-dealers to sell our common stock and the ability of our stockholders to sell their shares of common stock. Additionally, our common stock is subject to the SEC regulations for “penny stock.” Penny stock includes any equity security that is not listed on a national exchange and has a market price of less than $5.00 per share, subject to certain exceptions. The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock. This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock. The regulations also require that monthly statements be sent to holders of penny stock that disclose recent price information for the penny stock and information of the limited market for penny stocks. These requirements adversely affect the market liquidity of our common stock. We have issued Series A, Series B1 and Series B2 Convertible Preferred Stock with rights preferences and privileges that are senior to those of our common stock. The exercise of some or all of these Series A, B1 and B2 Convertible Preferred Stock rights may have a detrimental effect on the rights of the holders of our common stock. As of June 15, 2012, we had outstanding 170,634 shares of Series A Convertible Preferred Stock, 87,717 shares of Series B1 Convertible Preferred Stock and 58,131 shares of Series B2 Convertible Preferred Stock (together, the "Preferred Stock"). The Preferred Stock have a number of rights, preferences, and privileges that are superior to those of the common stock. The holders of the Preferred Stock are entitled to cumulative dividends at the rate per share of 6.0% per annum, in the case of the Series A Preferred Stock, and 3.0% per annum, in the cases of the Series B1 and Series B2 Preferred Stock. Dividends are payable quarterly and accrete to, and increase, the outstanding stated value ($100) of the Preferred Stock and compound quarterly, in the case of the Series A Preferred Stock, and annually, in the case of the Series B1 and Series B2 Preferred Stock. 18 The holders of the Series A Preferred Stock are entitled to a liquidation preference payment in an amount per share equal to the stated value of the Series A Preferred Stock ($100 per share, as increased for accreted dividends), plus such amount as may be necessary to make the aggregate of all amounts paid with respect to such share of Preferred Stock equal to an internal rate of return of 30% per annum from the original issuance date, prior and in preference to any payment to holders of the Series B1 and Series B2 Preferred Stock and the common stock. Any proceeds after payment of the liquidation preference payment to the Series A Preferred Stock are payable pro rata to the holders of the Series B1 and Series B2 Preferred Stock in an amount equal to the stated value of the Series B1 and Series B2 Preferred Stock (in each case, $100 per share, as increased for accreted dividends), prior and in preference to any payments to holders of the common stock. The holders of the Preferred Stock also have substantial voting power over the Company in certain instances. The holders of the Series A Preferred Stock are entitled to vote, on an as-converted basis, together with the holders of the common stock as a single class, except with respect any increase or decrease in the authorized shares of the common stock, as to which they have no vote.Additionally, the Series A, Series B1 and Series B2 Preferred Stock each have certain “protective provisions,” as set forth in their respectiveCertificates of Designation, requiring us to obtain their approval, each voting as a separate class, before we can carry out certain actions. For example, as long as any Series A Preferred Stock is outstanding, the Company may not, without the affirmative vote of the holders of the then outstanding shares of Series A Preferred Stock, including the affirmative vote of Pablo Enterprises LLC, declare any cash dividend or distribution on the common stock or the Series B1 or Series B2 Preferred Stock, or purchase or redeem the Series B1 or Series B2 Preferred Stock or other security not explicitly senior or equal to the Series A Preferred Stock in terms of dividend rights, redemption rights or liquidation preference. We may issue additional shares of our common stock, including through conversion of currently outstanding preferred shares, or future issuances of convertible debt securities or preferred shares, to finance future operations or complete a business combination, which would be dilutive to our stockholders and may cause a change in control of our ownership. We may issue a substantial number of additional shares of our common stock or preferred stock, or a combination of both, including through convertible debt securities and conversion of preferred shares to common, to finance future operations or complete a business combination. The issuance of additional shares of our common stock, including through conversion of our currently outstanding Preferred Stock, or the future issuance of any number of shares of preferred stock, including upon conversion of any debt securities: — may significantly reduce the equity interest of our current stockholders; — may cause a change in control if a substantial number of our shares of common stock or voting preferred stock are issued, which may affect, among other things, our ability to use our net operating loss carry forwards, if any, and could also result in a change in management; and — may adversely affect prevailing market prices for our common stock. As of the date of this report, we have 170,634 shares of outstanding Series A Convertible Preferred Stock. A holder of Series A Convertible Preferred Stock can elect to convert its Series A Convertible Preferred Stock into shares of our common stock at any time from and after the earlier of:(i) the second anniversary of the original issue date of the Series A Convertible Preferred Stock and (ii) the date our earnings before interest, taxes, depreciation and amortization (EBITDA) over the prior four fiscal quarters exceeds $15 million. Each share of Series A Convertible Preferred Stock is convertible into that number of shares of our common stock determined by dividing the stated value of such share of Series A Convertible Preferred Stock (as increased for accreted dividends) by the conversion price. The Series A Convertible Preferred Stock was issued in multiple issuances, with the earliest issuance date being September 23, 2010 and the latest issuance date being May 3, 2012. The conversion price is initially $1.50, subject to adjustment if (i) we pay any stock dividends or if we subdivide, combine or reclassify our common stock or (ii) our EBITDA for the 15 month period ended December 31, 2011 is less than $27.0 million and our EBITDA for the 27 month period ending December 31, 2012 is less than $65.0 million. With respect to the adjustment effected pursuant to clause (ii), the conversion price is reduced by $0.03 per share if EBITDA for the 27 month period ending December 31, 2012 is less than $65.0 million, and the conversion price is reduced by an additional $0.03 per share for each $1.0 million difference between actual EBITDA for such 27 month period and $65.0 million, subject to a conversion price floor of $0.20 per share. We believethe conversion price will ultimately adjust to $0.20 per share.If that occurs, the holders of Series A Convertible Preferred Stock would have the right, exercisable from time to time in their discretion, to convert the outstanding Series A Convertible Preferred Stock into approximately 85,317,000 shares of common stock, which number of common shares will increase as dividends continue to accrete to and increase the stated value of the outstanding Series A Convertible Preferred shares. We also have outstanding as of the date of this report, 87,717 shares of Series B1 Convertible Preferred Stock and 58,131 shares of Series B2 Convertible Preferred Stock. A holder of Series B1 Convertible Preferred Stock or Series B2 Convertible Preferred Stock can elect to convert such stock into shares of our common stock.Each share of such preferred stock is convertible into that number of shares of our common stock determined by dividing the stated value of such share (as increased for accreted dividends) by the conversion price. The conversion price of the Series B1 Convertible Preferred Stock is initially $0.25, subject to adjustment for any stock dividends or if we subdivide, combine or reclassify our common stock.The conversion price of the Series B2 Convertible Preferred Stock is initially $0.40, subject to adjustment for any stock dividends or if we subdivide, combine or reclassify our common stock. As of the date of this report, our outstanding shares of Series B1 Convertible Preferred Stock and Series B2 Convertible Preferred Stock are convertible into approximately 49,619,550 shares of common stock. The number of common shares into which the Series B1 Convertible Preferred Stock and Series B2 Convertible Preferred Stock will convertincrease as dividends continue to accrete to and increase the stated values of the outstanding Series B1 and Series B2 Convertible Preferred shares. 19 Concentration of ownership among our officers, directors, large stockholders and their affiliates may prevent new investors from influencing corporate decisions. Our officers, directors, greater than 5% stockholders and their affiliates beneficially own or control, directly or indirectly, approximately 40.0% of our outstanding common stock as of May 31, 2012.As a result, if some of these persons or entities act together, they will have significant influence over the outcome of matters submitted to our stockholders for approval, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our company or its assets. This concentration of ownership could limit the ability of other stockholders to influence corporate matters and may have the effect of delaying an acquisition or cause the market price of our stock to decline.Such concentration of ownership may increase if such persons at any time convert shares of outstanding Preferred Stock currently held by them. Our current officers, directors and 5% shareholders and their affiliates beneficially own approximately 15.0% of our outstanding Series A Preferred Stock, approximately 49.9% of our outstanding Series B1 Preferred Stock and approximately 52.9% of our Series B2 Preferred Stock as of May 31, 2012. We are unlikely to pay cash dividends in the foreseeable future. We have never declared or paid dividends on our common stock and currently do not expect to pay or declare any dividends on our common stock in the foreseeable future. Instead, we intend to retain any future earnings for use in our operations and expansion of our business. Any determination to pay dividends on our common stock in the future will be in the discretion of our board of directors. Should our board decide in the future to do so, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including as a result of restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. The designation of rights of our Series A Convertible Preferred Stock prohibits us from declaring any dividend on our common stock without the consent of a majority of the then outstanding Series A Preferred Stock, including the consent of Pablo Enterprises LLC.Our ability to pay dividends similarly may be restricted from time to time by the terms of any future debt and preferred stock. Our ability to pay dividends similarly may be restricted from time to time by the terms of any future debt and preferred stock. We are currently subject to the reporting requirements of the federal securities laws. We are a reporting company and, accordingly, subject to the information and reporting requirements of the Exchange Act, and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”). The costs of preparing and filing annual and quarterly reports, proxy statements and other information with the SEC and furnishing audited reports to stockholders cause business expenses to be higher than they would be if our company were privately-held. The Sarbanes-Oxley Act and rules implemented by the SEC require us to maintain certain corporate governance practices as a public company. Furthermore, we must maintain sufficient internal accounting and disclosure controls under the Sarbanes-Oxley Act. If we are unable to comply with the corporate governance and internal controls requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications required by such Act, which may preclude us from keeping our filings current with the SEC. We have issued securities in private placement transactions which are subject to restrictions on transfer. Because we have been a shell company, holders of unregistered stock are subject to additional transfer restrictions under Rule 144(i) of the Securities Act of 1933. We have issued a significant number of shares of our common stock in private placements, including in connection with acquisition transactions to build our current business operations. The holders of these "restricted shares" may rely on the provisions of Rule 144 under the Securities Act to effect sales and may resell the shares of our common stock. Because we were previously a shell company, any sale of restricted common shares under Rule 144 must meet the conditions of Rule 144(i)(2), which requires that the Company has filed all reports required to be filed with the SEC by Section 13 or 15(d) of the Exchange Act, excluding current reports on Form 8-K, for a period of 12 months preceding such sale. Accordingly, if we fail to keep such filings current, holders of restricted common shares by us would be unable to rely on Rule 144 for the resale of such securities until such time as our SEC filings are current. 20 Some provisions in our certificate of incorporation and bylaws may deter third parties from seeking to acquire us. Our certificate of incorporation and bylaws contain provisions that may make the acquisition of our company more difficult without the approval of our board of directors, including the following: — only our chief executive officer or a majority of our board of directors is authorized to call a special meeting of stockholders; — our certificate of incorporation authorizes undesignated preferred stock, the terms of which may be established and shares of which may be issued without stockholder approval; and — advance notice procedures apply for stockholders to nominate candidates for election as directors or to bring matters before a meeting of stockholders. Delaware law contains anti-takeover provisions that could deter takeover attempts that could be beneficial to our stockholders. Provisions of Delaware law could make it more difficult for a third-party to acquire us, even if doing so would be beneficial to our stockholders. Section 203 of the Delaware General Corporation Law may make the acquisition of the Company and the removal of incumbent officers and directors more difficult by prohibiting stockholders holding 15% or more of our outstanding voting stock from acquiring the Company, without our board of directors’ consent, for at least three years from the date they first hold 15% or more of the voting stock. Risks Related to Government Regulation Our operations are subject to a number of laws and regulations. Our operating activities in South Africa are governed by the governmental and provincial commercial and labor statutes and regulations of that country, including regulations relating to employee rights, safety and health and environmental matters. In the U.S., the Department of Labor, the Occupational Safety and Health Administration, the Environmental Protection Agency, and other federal and state agencies have the authority to establish regulations that may have an impact on our operations. Our business is subject to increasing regulation of content, consumer privacy, distribution and internet hosting and delivery in the key territories in which we conduct business. If we do not successfully respond to these regulations, our business may suffer. Legislation is continually being introduced that may affect both the content of our products and their distribution. For example, data and consumer protection laws in the United States and Europe impose various restrictions on our websites, which will be increasingly important to our business as we continue to market our products directly to end users. Those rules vary by territory although the internet recognizes no geographical boundaries. In the United States, for example, numerous federal and state laws have been introduced which attempt to restrict the content or distribution of advertising. Legislation has been adopted in several states, and proposed at the federal level, that prohibits the sale of certain advertisements to minors. If such legislation is adopted and enforced, it could harm our business by limiting the campaigns we are able to offer to our customers or by limiting the size of the potential market for our campaigns. We may also be required to modify certain promotions or alter our marketing strategies to comply with new and possibly inconsistent regulations, which could be costly or delay the release of our campaigns. Any one or more of these factors could harm our business by limiting the products we are able to offer to our customers, by limiting the size of the potential market for our products, or by requiring costly additional differentiation between products for different territories to address varying regulations. We could be subject to legal claims, government enforcement actions and damage to our reputation and held liable for our or our customers’ failure to comply with federal, state and foreign laws, regulations or policies governing consumer privacy, which could materially harm our business. Recent growing public concern regarding privacy and the collection, distribution and use of information about internet users has led to increased federal, state and foreign scrutiny and legislative and regulatory activity concerning data collection and use practices.Any failure by us to comply with applicable federal, state and foreign laws and the requirements of regulatory authorities may result in, among other things, indemnification liability to our customers and the advertising agencies we work with, administrative enforcement actions and fines, class action lawsuits, cease and desist orders, and civil and criminal liability. Recently, class action lawsuits have been filed alleging violations of privacy laws by internet service providers. The European Union’s directive addressing data privacy limits our ability to collect and use information regarding internet users. These restrictions may limit our ability to target advertising in most European countries. Our failure to comply with these or other federal, state or foreign laws could result in liability and materially harm our business. 21 In addition to government activity, privacy advocacy groups and the technology and direct marketing industries are considering various new, additional or different self-regulatory standards. This focus, and any legislation, regulations or standards promulgated, may impact us adversely. Governments, trade associations and industry self-regulatory groups may enact more burdensome laws, regulations and guidelines, including consumer privacy laws, affecting our customers and us. Since many of the proposed laws or regulations are just being developed, and a consensus on privacy and data usage has not been reached, we cannot yet determine the impact these proposed laws or regulations might have on our business. However, if the gathering of profiling information were to be curtailed, internet advertising would be less effective, which would reduce demand for internet advertising and harm our business. Third parties may bring class action lawsuits against us relating to internet privacy and data collection. We disclose our information collection and dissemination policies, and we may be subject to claims if we act or are perceived to act inconsistently with these published policies. Any claims or inquiries could be costly and divert management’s attention, and the outcome of such claims could harm our reputation and our business. Our customers, are also subject to various federal and state laws concerning the collection and use of information regarding individuals. These laws include the Children’s Internet Privacy Protection Act, the Federal Drivers Privacy Protection Act of 1994, the privacy provisions of the Gramm-Leach-Bliley Act, the Federal CAN-SPAM Act of 2003, as well as other laws that govern the collection and use of consumer credit information. We cannot ensure that our customers are currently in compliance, or will remain in compliance, with these laws and their own privacy policies. We may be held liable if our customers use our technologies in a manner that is not in compliance with these laws or their own stated privacy policies. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. We lease approximately 2,700 square feet of office space in Seattle, Washington under a sublease agreement that terminates August 31, 2013. This office space houses our corporate headquarters, which includes our principal administrative, marketing and sales organizations. Monthly rental payments are $5,400 and increase to $5,569 starting January 1, 2013. We lease approximately 5,285 square feet of office space in San Jose, California pursuant to an office lease that expires on June 30, 2013. Monthly rental payments are $9,812 and increase to $10,107 on April 1, 2013 In Johannesburg, South Africa, ourCapital Supreme (Pty) Ltd.subsidiary leases approximately 921 square meters of office space pursuant to a lease that expires on September 30, 2012. Monthly rental payments under the lease are 112,000 South African Rand, or approximately $14,900 U.S. dollars, per month and increase each year under the current lease by 8%. In Krakow, Poland our research and development branch leases approximately 350 square meters of office space pursuant to a lease that expires on December 31, 2013.Monthly rental payments under the lease are approximately 6,600 Euro, or approximately $8,500 U.S. dollars, per month. Each of our facilities is covered by insurance and we believe them to be suitable for their respective uses and adequate for our present needs. Our leased facilities are comprised of general commercial office space and we believe that suitable additional or substitute space will be available to accommodate the foreseeable expansion of our operations. 22 Item 3.Legal Proceedings. iLoop is named as a party to Arumugam v. Mobile Verbs, Parmeet Chaddha and Loop Mobile, Inc. (sic) (Superior Court of California, Alameda County, Case No. FG 11565778, filed: 3/15/11).iLoop was added a defendant in the matter in the Plaintiff’s first amended complaint on April 1, 2011.Plaintiff Kannan Arumugam alleges that defendants MobileVerbs and Chaddha breached a services agreement with him in 2009 and claims iLoop has liability for such alleged breach based on iLoop’s acquisition of certain assets of MobileVerbs in February 2010.Plaintiff seeks general damages of at least $300,000 and special damages of at least $300,000. Plaintiff’s first, second and third amended complaints were dismissed by the court with leave to amend, and Plaintiff filed a fourth amended complaint on March 29, 2012.iLoop filed a motion to dismiss Plaintiff’s fourth amended complaint on April 20, 2012. We believe these claims are without merit and intend to vigorously defend the action. iLoop is a party in a proceeding in Copenhagen, Denmark captioned Cirkelselskabet af 16. Juli 2008 in bankruptcy v. iLoop Mobile, Inc., Vedrorende sag 3, afd. B-1040-12: (Deres j.nr. 1013836).This matter was filed in the Copenhagen City Court by the trustee for Cirkelselskabet, formerly iLoop Mobile ApS (“ApS”).ApS was a Danish subsidiary of iLoop that was declared bankrupt in July 2008.The trustee claims that iLoop owes the bankruptcy estate a net amount of DKK 2,550,000 (approximately $430,000) plus costs and fees as a result of an asset purchase agreement in December 2007 between iLoop and ApS.Under the agreement, iLoop forgave $2,549,794 of debt owed by ApS to iLoop in exchange for assets developed by ApS on behalf of iLoop.The Copenhagen City Court entered a judgment against iLoop on February 28, 2010 for the amount of trustee's claim, plus expenses.iLoop filed an appeal on March 26, 2012 with the High Court of Eastern Denmark (Østre Landsret).We believe these claims are without merit and intend to vigorously defend the action.If the first level appeal is denied, we intend to appeal to the higher court in Denmark. We are a party to a wage action captioned James O’Brien v. iLoop Mobile, Inc., Lenco Mobile, Inc. and Matthew R. Harris, No. 12-2-12705-1 (King County Superior Court, filed 4/13/2012).Plaintiff claims breach of contract and failure to pay wages under a retention bonus agreement between Plaintiff and the Company, and seeks approximately $200,000 in wages, double damages, attorneys’ fees and costs.The parties commenced discovery in May 2012.We believe the claims are without merit and intend to vigorously defend against them. We are a party to an action in Nigeria captioned Skynet Telecommunications Limited, Living the Brand Limited v. Capital Supreme (PTY) Limited, Lenco Mobile Inc. USA, Suit No: LD/117/2012 (In the High Court of Lagos State in the Lagos Judicial Division Holden at Lagos, filed March 26, 2012).Plaintiffs claim more than $100,000,000 in damages for breach of an alleged partnership agreement with Capital Supreme (PTY) Limited.The Company is preparing to file its Statement of Defense in accordance with applicable court procedures.We believe the claims are without merit and intend to vigorously defend against them. Item 4.Mine Safety Disclosures. Not applicable. 23 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is quoted on the Pink Quote system maintained by Pink OTC Markets Inc., under the symbol “LNCM.” The following table sets forth, for the periods indicated, the high and low bid prices for our common stock as reported on the Pink OTC Markets Inc. These quotations reflect inter-dealer prices without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter As of June 15, 2012, there was 81,621,978, shares of our common stock outstanding held by approximately 617 holders of record. Dividends We have never declared or paid dividends on our common stock and currently do not expect to pay or declare any dividends on our common stock in the foreseeable future. Instead, we intend to retain any future earnings for use in our operations and expansion of our business. Any determination to pay dividends on our common stock in the future will be in the discretion of our board of directors. Should our board decide in the future to do so, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including as a result of restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. The designation of rights of our Series A Convertible Preferred Stock prohibits us from declaring any dividend on our common stock without the consent of a majority of the then outstanding Series A Preferred Stock, including the consent of Pablo Enterprises LLC (or its successor).Our ability to pay dividends similarly may be restricted from time to time by the terms of any future debt and preferred stock. Performance Graph The graph below compares the annual percentage change in the cumulative total shareholder return on the Company’s common stock with the Nasdaq Composite Index and the Russell 2000 Index for the four-year period commencing on February 18, 2008 (the date on which the Company commenced its current line of business) through December 31, 2011, our fiscal year end.The graph assumes an investment of $100 on February 18, 2008.In calculating total annual stockholder return, reinvestment of dividends, if any, is assumed. The indices are included for comparative purposes only. Historical stock price performance should not be relied upon as an indication of future price performance. 24 Comparison of Four-Year Cumulative Total Returns Among Lenco Mobile, Inc., the Nasdaq Composite Index and the Russell 2000 Index Item 6.Selected Financial Data. The selected consolidated financial data set forth below as of December 31, 2011 and 2010 and for the years ended December 31, 2011, 2010 and 2009 have been derived from our audited consolidated financial statements included elsewhere in this annual report on Form 10-K. This information should be read in conjunction with “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,”and our Consolidated Financial Statements and related notes included elsewhere in this annual report on Form 10-K. The selected financial data as of December 31, 2009 and 2008 and for the year ended December 31, 2008 have been derived from our audited consolidated financial statements not included herein. Our financial statements only reflect the impact of the acquisitions and discontinued operations since those dates, and therefore comparisons with prior periods are difficult. The Company commenced its current line of business in 2008. 25 For the Years Ended December 31, Revenue $ Cost of sales Gross profit Income (loss) from continuing operations ) ) ) Loss from discontinued operations ) ) ) 0 Gain on contingent consideration of discontinued operations - - - Gain (loss) on sale of discontinued operations ) - - Net income (loss) Basic and diluted net loss per share applicable to common stockholders Continuing operations $ ) $ ) $ ) $
